410 F.2d 1142
Herbert BERG, dba Berg Construction, Appellant,v.CONTINENTAL BANK, Appellee.
No. 22177.
United States Court of Appeals Ninth Circuit.
May 19, 1969.

Charles M. Berg (argued), Beverly Hills, Cal., for appellant.
Haskell H. Grodberg (argued), Los Angeles, Cal., Caidin, Bloomgarden & Kalman, Beverly Hills, Cal., for appellee.
Before HAMLEY and ELY, Circuit Judges, and McNICHOLS, District Judge*.
PER CURIAM:


1
The appellant bankrupt appeals from the District Court's order denying his application for discharge. The Referee's order, confirmed by the District Court, was based upon two grounds, as follows:


2
(1) That the bankrupt had "failed to keep or preserve books of account or records, from which his financial condition and business transactions might be ascertained * * *." 11 U.S.C. § 32(c).


3
(2) That the bankrupt's debt to the appellee resulted from the bankrupt's having made "a materially false statement in writing respecting his financial condition" and the appellee's reliance upon the misrepresentation in making the loan in question.


4
The evidence considered by the Referee in connection with the appellee's objection to discharge consisted of documentary exhibits and oral testimony and was somewhat extensive. The record reveals that the evidence was carefully considered, both by the Referee and in the District Court. From our examination of the record and our review of the authorities presented in the excellent briefs of both parties, we are unable to say that the challenged order was clearly wrong.


5
Affirmed.



Notes:


*
 Honorable Ray McNichols, United States District Judge, District of Idaho, sitting by designation